           Case 1:18-cv-00343-SM Document 23 Filed 07/02/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Edwin and Louise Hunt


      v.

                                           Case No. 18-cv-343-SM
Target Corporation



                                    JUDGMENT


      Judgment is hereby entered in accordance with the Order dated

July 1, 2019, by District Judge Steven J. McAuliffe.

      The prevailing party may recover costs consistent with Fed. R.

Civ. P. 54(d) and 28 U.S.C. § 1920.


                                           By the Court:


                                           _________________________
                                           Daniel J. Lynch
                                           Clerk of Court


Date: July 2, 2019

cc:   Ronald E. Cook, Esq.
      Meaghan A. Jepsen, Esq.
      Sean J. Milano, Esq.
      Meredith M. Lasna, Esq.
